Exhibit 10.6

 

SEPARATION AGREEMENT

 

AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made as of the
6th day of June, 2013 (“Signature Date”) between Mathew F. Lueras (“Employee”)
and Uranium Resources, Inc. (“the Company” or “URI”), collectively referred to
as “the Parties.”

 

RECITALS

 

Employee is employed by URI in the position of Vice President — Corporate
Development, which employment relationship is terminable at will by either party
at any time without notice.

 

Employee is being terminated but the Parties wish to continue Employee’s
employment under a contract for a limited period of time during which time
Employee will transition Employee’s duties to others and perform other assigned
tasks.

 

URI policy provides for severance pay at the discretion of the Company in
exchange for a release of claims.

 

Employee is willing to give URI a general release of all claims, if any, arising
from Employee’s employment with URI and the termination of that employment.

 

AGREEMENT

 

1.                                      Continued Employment; Duties;
Termination.  Employee’s employment by URI will terminate effective at midnight,
MDT, on June 30, 2013 (“Termination Date”).  From the Signature Date until the
Termination Date (“Employment Period”), URI will continue to employ Employee as
Vice President — Corporate Development.  The Employment Period may only be

 

--------------------------------------------------------------------------------


 

extended upon a mutual agreement of the Parties in a writing signed by the
Parties that specifically refers to this Agreement.  “Employment Period” and
“Termination Date” also refer to any extensions of the original Employment
Period in accordance with this Section 1.  Employee will no longer be employed
by the Company in any capacity after the Employment Period.

 

During the Employment Period, Employee will continue to devote substantially all
of Employee’s professional time and efforts to the business of the Company, will
act in the best interests of the Company and will cooperate with the President
and Chief Executive Officer of the Company (“President”).  Employee’s duties
will include those normally performed by URI’s Vice President — Corporate
Development and such additional duties as may be assigned by the President.  If,
in his sole and complete discretion, the President changes Employee’s title
and/or Employee’s duties or responsibilities such changes will apply for
purposes of this Agreement.  Employee acknowledges that Employee owes the
Company a fiduciary duty of loyalty and that any obligations described in this
Agreement are in addition to, and not in lieu of, any obligations Employee owes
the Company as a matter of law.

 

2.                                      Transitional Duties.  In addition,
Employee will be responsible for completing the following tasks (“Transitional
Duties”) during the Employment Period:  (i) transition the duties of Vice
President — Corporate Development to the person(s) identified by the President;
(ii) close all Company offices in New Mexico by terminating leases and
cancelling utilities and other contractual support activities; and (iii) arrange
for the shipment of furniture, files and other items to the Company’s office in
Denver.

 

3.                                      Salary; Transition Bonus; Benefits. 
During the Employment Period, the Company will continue to pay Employee’s
current annual base salary of $126,000 (“Base Salary”), less withholding, in
accordance with the Company’s regular payroll practices.  If, in

 

--------------------------------------------------------------------------------


 

the sole and complete discretion of the President, Employee works until the
Termination Date and completes the Transitional Duties within the Employment
Period, Employee will be eligible for a discretionary performance bonus (the
“Transition Bonus”), which will consist of a lump sum payment equivalent to no
more than three (3) weeks of Employee’s Base Salary less withholding.  The
amount, if any, of the Transition Bonus will be determined by the President
acting in his sole and complete discretion, payable within twenty-one (21) days
after the Termination Date, and based on the extent to which the Transitional
Duties were timely completed.

 

During the Employment Period, Employee will continue to be eligible to
participate in all employee benefits programs in which Employee participates as
of the Signature Date.  Within ten (10) days after the Termination Date,
Employee will submit Employee’s final expense reimbursement statement and
required documentation reflecting all business expenses Employee incurred
through the Termination Date, if any, for which Employee seeks reimbursement. 
The Company will reimburse Employee for such final expenses within twenty-one
(21) days of the Termination Date.

 

4.                                      Return of Company Property.  Upon demand
of URI at any time, Employee will return to URI all originals and copies of all
files, books, records, software and any other documents, materials and
information of URI, including any records prepared by Employee, regardless of
the form in which such information is maintained.  At the same time, Employee
will return to URI all other property of URI in Employee’s possession including
but not limited to all keys, company car, cellular telephone, credit cards,
computer, computer peripheral devices, personal digital assistant, and all other
equipment of any kind.  Further, Employee will provide URI with complete access
to all URI servers, data bases and any other electronically stored information
over which Employee has any control.  If any information of URI is stored on any

 

--------------------------------------------------------------------------------


 

computer or other digital or electronic device to which Employee has access, on
or before the Termination Date Employee will verify that Employee no longer has
access to such information.  Employee also represents that Employee has not
transferred, without authority, any confidential or proprietary information of
URI to any third party.

 

5.                                      Confidential Information.  During the
course of Employee’s employment, Employee acquired information that is
confidential and/or proprietary to URI.  Employee acknowledges a continuing
obligation not to use or disclose, or allow the use or disclosure by others of,
any confidential or proprietary information of URI without the prior express
written consent of the President.  If Employee is uncertain about whether any
information is confidential Employee will treat such information as confidential
until otherwise instructed by the President.

 

6.                                      Severance Payment.  As additional
consideration for entering into this Agreement, and provided that Employee signs
and does not revoke the Supplemental Release (attached to this Agreement) on or
after the Termination Date, URI will pay Employee severance pay in an amount
equivalent to three (3) weeks of Employee’s Base Salary, less withholding,
payable in a lump sum within twenty-one (21) days after the Termination Date.

 

The Parties agree that in the absence of entering into this Agreement, Employee
is not otherwise entitled to the consideration described in this Section 6. 
Employee will not receive any other payment or benefit from any other person or
source whatsoever in exchange for entering into this Agreement.  The Company has
not and will not award any bonus payment to Employee for any service rendered in
calendar year 2012 and has not and will not award any bonus payment or partial
bonus payment to Employee for any service rendered in calendar year 2013 through
the Termination Date (other than the possibility for a Transition Bonus as
discussed in Section 3 of this Agreement), and Employee acknowledges that
Employee has not and will not be awarded any bonus payment or any portion of any
bonus payment for calendar

 

--------------------------------------------------------------------------------


 

years 2012 or 2013 (other than the possibility for a Transition Bonus as
discussed in Section 3 of this Agreement).

 

7.                                      [Reserved]

 

8.                                      Assistance to Company.  Employee agrees
that Employee will personally provide reasonable assistance and cooperation to
URI and its agents and attorneys in activities related to the prosecution or
defense of pending or future litigation, lawsuits, charges, or claims involving
URI or its employees.  Employee will promptly notify URI if Employee receives
requests or inquiries from anyone other than a manager or agent of URI for
information regarding URI which could reasonably be construed as seeking
proprietary, non-public, or confidential information or if Employee becomes
aware of any potential claim or proposed litigation against URI.  If Employee is
required by law or order of government authority to provide testimony regarding
any matter related to URI, Employee agrees to consult with legal counsel
designated by URI and will request and agree to such counsel being present for
such testimony.  URI agrees to pay the fees and costs of such designated
counsel.  Employee will cooperate with URI and URI’s attorneys to assist their
efforts and will hold all privileged communications in the strictest confidence
unless ordered to do otherwise by a court of competent jurisdiction or other
government authority.

 

9.                                      Non-solicitation.  For a period of two
years after the Signature Date, Employee will not directly or indirectly on
Employee’s own behalf or on behalf of any other entity: (a) solicit or induce
any employee of URI to leave the employ of URI; or (b) use the services of any
employee of URI in competition with URI.  Employee acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by
Employee and agrees that URI will be entitled to specific performance and
injunctive relief as remedies for any such breach or any threatened breach. 
Such remedies will not be deemed the exclusive remedies for a breach of this

 

--------------------------------------------------------------------------------


 

Section 9 but will be in addition to all remedies available at law or in equity
including, without limitation, the recovery of damages from Employee.

 

10.                               Release of Claims.  Employee fully releases
and forever discharges URI and all of the Released Parties (defined below) from
all liability for any and all claims, demands, losses, liabilities, promises,
and causes of action of any nature whatsoever (known and unknown) that Employee
may now have or may have had arising on or before the Signature Date of this
Agreement.  This release includes, without limitation, all claims relating in
any way to Employee’s employment by, association with, and termination of
employment from URI (collectively referred to as “Claims”). THIS IS A GENERAL
RELEASE subject only to the specific exceptions set forth below.

 

Claims released by Employee include, but are not limited to, any claims for
monetary damages, salary, wages, bonuses, vacation, flex time, expenses,
attorneys’ fees, indemnities, and other remedies or damages sought in any legal
proceeding or charge filed with any court, federal, state or local agency either
by Employee or by any person or entity claiming to act on Employee’s behalf or
in Employee’s interest.  Claims released include all claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, Section 1981, the
Civil Rights Act of 1866, the Age Discrimination in Employment Act (“ADEA”)
including the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Ledbetter Fair Pay Act, the Immigration Reform and Control Act, the Uniformed
Services Employment and Reemployment Rights Act, the Employee Retirement Income
Security Act, the Workers Adjustment and Retraining Notification Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, Chapters 28 and 50 of the
Annotated Statutes of New Mexico, including but not limited to the New Mexico
Human Rights Act, and any other local, city, county, state or federal statutes,
laws, regulations or ordinances prohibiting

 

--------------------------------------------------------------------------------


 

harassment, discrimination or retaliation or otherwise governing the employment
relationship.  The Claims released include, but are not limited to, claims
arising under any other federal, state, or local laws or causes of action
restricting an employer’s right to terminate, discipline, promote, demote, or
pay employees, or otherwise regulating employment including, but not limited to,
any laws or causes of action related to: breach of implied employment contracts
or covenants; wage and hour violations; wrongful discharge; breach of a
bargaining agreement; any grievance under a bargaining agreement; breach of any
contract, agreement or promise made prior to the Signature Date; physical or
personal injury; medical expenses; mental anguish and/or emotional distress;
intentional or negligent infliction of emotional distress; interference with
contractual relations; fraud; intentional or negligent misrepresentation; libel;
slander; defamation; invasion of privacy; violation of public policy;
retaliatory discharge; breach of any sort of duty; prima facie tort or any other
tort; claims for denial of due process or violation of corporate policy or
procedure; and any other similar or related claims.  The Claims released include
claims seeking any monetary or other remedies for Employee, directly or
indirectly, that in any way are brought on behalf of a government including, but
not limited to, any proceeding under the qui tam provisions of the Civil False
Claims Act, 31 U.S.C. §§ 3729 et seq., whether or not the government joins the
proceeding.

 

11.                               Release Exceptions.  Employee understands that
nothing herein prevents Employee from filing an administrative charge of
discrimination with the United States Equal Employment Opportunity Commission
(“EEOC”) or the New Mexico Department of Workforce Solutions Human Rights Bureau
(“DWS”).  Employee will not seek, accept, or be entitled to any monetary relief,
whether for Employee individually or as a member of a class or group, arising
from an EEOC or DWS charge filed by Employee or on Employee’s behalf.  Employee
acknowledges that nothing in this Release will be interpreted to discourage or
interfere with

 

--------------------------------------------------------------------------------


 

Employee’s rights under the Older Workers Benefit Protection Act to test the
knowing and voluntary nature of the waiver of claims under the ADEA.  Employee
is not releasing:  (a) any rights to enforce this Agreement; (b) any rights to
benefits Employee may have under any benefit plans of URI (including any
retirement plans or programs); (c) any claims for unemployment compensation;
(d) any claims under applicable state and federal worker’s compensation and
occupational injuries or illnesses statutes arising from Employee’s employment
with URI; or (e) any rights of conversion or continuation of coverage under
employee benefit plans of URI as provided in COBRA and other applicable law.

 

12.                               Released Parties.  “Released Parties” means
URI and its parent, subsidiary and affiliated corporations as well as their
officers, directors, agents, and employees (other than Employee) whether acting
in their individual or official capacities.

 

13.                               Non-liability.  Employee acknowledges and
agrees that liability for all claims which could have been asserted by Employee
is denied by the Released Parties and this Agreement will never be treated by
any person or entity at any time for any purpose as an admission or evidence of
any liability or violation of law on the part of any Released Party.

 

14.                               ADEA Acknowledgements.  Employee acknowledges
voluntarily signing this Agreement and knowingly and voluntarily waiving any
rights Employee may have under the ADEA. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that: 
(a) the waiver and release specified in this Section do not apply to any rights
or claims that may arise after the date Employee signs this Agreement;
(b) Employee has been advised to consult with an attorney prior to signing this
Agreement; (c) Employee has at least twenty-one (21) days from the date that
Employee first received this Agreement to consider this Agreement (although
Employee may choose to sign it sooner); (d) Employee has seven (7) days after
signing this Agreement to revoke it (“Revocation Period”); and (e) this
Agreement

 

--------------------------------------------------------------------------------


 

will not be effective until Employee has returned it to URI’s President and the
Revocation Period has expired (the “Effective Date”).  The Parties agree that
any changes to this Agreement during the twenty-one day (21) consideration
period, whether the changes are material or immaterial, do not restart the
running of that period.  Employee acknowledges that no promise, inducement or
agreement of any kind or character has been made to Employee by the Released
Parties or anyone acting for them except as is expressly stated in this
Agreement.

 

15.                               Confidentiality of Agreement.  Employee will
keep strictly confidential the existence of this Agreement as well as its terms,
including the consideration described above, and that neither Employee nor any
of Employee’s representatives or agents will communicate or otherwise disclose
to any individual (except Employee’s spouse, legal counsel, and tax advisor),
entity, representative of the news media, or member of the public at large the
existence of or the specific terms or conditions of this Agreement, except with
the written consent of URI or as may be required by law or order of any court. 
Employee agrees to advise Employee’s spouse, legal counsel, and tax advisor of
this confidentiality provision and to use Employee’s best efforts to prevent
disclosure by such persons.

 

16.                               Non-disparagement.  Employee will not make any
statements (directly or indirectly, in any individual or representative
capacity) to the media or in any public forum, whether verbal or written, that
disparage or may reasonably be interpreted to disparage any Released Party or
URI’s products or services.  This provision covers electronic communications
including, but not limited to, social networking sites, emails, and blogs.

 

17.                               Future References.  Employee will direct to
URI’s President, only, any potential future employers or other parties seeking a
reference on Employee from URI.

 

18.                               Pending Claims; Indemnity.  Employee
represents that all known or suspected violations of public policy, ethics, law,
rule, or regulation, if any, have been disclosed in writing

 

--------------------------------------------------------------------------------


 

to URI and that Employee has not filed any administrative claims or charges
against URI with any local, tribal, state, or federal agency or court.  Employee
represents that Employee has not assigned or transferred any of the Claims to
any person or entity.  Employee agrees to indemnify and defend URI from any and
all claims or damages arising out of any action brought by any assignee or
transferee of the Claims.

 

19.                               Governing Law; Construction.  This Agreement
is made and entered into in the State of New Mexico and will be interpreted,
enforced and governed under the laws of the State of New Mexico without
reference to the principles of conflict of laws.  The language of all parts of
this Agreement will in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the Parties.  Employee
understands that this is a complete and final release that will be construed as
broadly as possible to avoid litigation.  In the event that any provision of
this Agreement is for any reason held to be illegal or unenforceable, this
Agreement will be revised only to the extent necessary to make this Agreement
legal and enforceable.

 

20.                               Entire Agreement.  This Agreement, including
the Supplemental Release, contains the entire agreement between the Parties. 
This Agreement fully supersedes any and all prior agreements, arrangements, or
understandings between the Parties relating to the subject matter of this
Agreement.  All prior and contemporaneous negotiations are incorporated into
this Agreement or will be deemed abandoned if not incorporated into this
Agreement.  No oral understandings, statements, promises or inducements contrary
to the terms of this Agreement exist.  This Agreement cannot be changed or
terminated orally.

 

--------------------------------------------------------------------------------


 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

I, Mathew F. Lueras, HAVE CAREFULLY READ AND CONSIDERED THIS AGREEMENT AND FULLY
UNDERSTAND THE EXTENT AND IMPACT OF ITS PROVISIONS.  I HAVE HAD A FULL
OPPORTUNITY TO CONSULT AN ATTORNEY CONCERNING THIS AGREEMENT.  I HAVE SIGNED
THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT, OR
INTIMIDATION OF ANY KIND OR TYPE WHATSOEVER.  NO OTHER PROMISES HAVE BEEN MADE
TO ME WITH RESPECT TO THIS MATTER.  I UNDERSTAND THAT I MAY REVOKE THIS
AGREEMENT WITHIN SEVEN (7) DAYS BY SIGNING A NOTICE OF REVOCATION AND NOTIFYING
THE COMPANY OF SUCH REVOCATION AND THAT IF I DO NOT EXERCISE MY RIGHT TO REVOKE
WITHIN SEVEN (7) DAYS, THIS AGREEMENT BECOMES IRREVOCABLE.

 

 

AGREED this 6th day of June, 2013.

 

 

 

 

/s/ Mathew F. Lueras

 

 

 

EMPLOYEE

 

 

 

AGREED this 10th day of June, 2013, for URI:

 

 

 

 

 

 

By

/s/ Christopher Jones

 

 

 

 

Christopher M. Jones, President and CEO

 

--------------------------------------------------------------------------------